DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are currently pending and rejected.
Claim Rejection -- 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards capturing paper check image and processing check payment.  Capturing paper check image and processing check payment is a fundamental economic practice and managing transaction between people, and as such, the present claims fall under the “certain methods of organizing human activity” groupings in 2019 Revised Patent Subject Matter Eligibility Guidance.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The claims are directed towards capturing paper check image and processing check payment, comprising the steps of receiving a check image and payee information captured by an app, building an image file using the received paper check image and payer information from the app, and transmitting payment confirmation to user device.  Capturing paper check image and processing check payment, as claimed, is a fundamental economic practice and managing transaction between people, and as such, the present claims fall under the “certain methods of organizing human activity” groupings in 2019 Revised Patent Subject Matter Eligibility Guidance.  The performance of the claim limitations using generic computer components (i.e. server, mobile device, and communication network) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  In particular, the type of mobile apps for Remote Deposit Capture are commonplace at the time of filing.  Accordingly, the claim recites an abstract idea.
Prong Two
The present independent claims 1, 8, and 14 recite only generic computer components, such as financial institution server, communication network, and a user device.  These components only perform well-understood, routine, and conventional computer functions, such as transmitting data over network and capturing image of paper check.  Remote Deposit Capturing or RDC is a standard practice in the banking industry.  The claimed functions are the same as those routinely used in RDC.  The claimed concept is similar to well-known remote deposit application, where check image is used in place of actual check.  Applicant argued that the claimed process is initiated by a payer, instead of a payee, capturing the check image.  However, the claim language does not specify such.  Even if it is the case, the underlying technology used for capturing and transmitting the check image is the same as conventional remote deposit applications.  There is no improvement to the functioning of the computer.  There is also no indication of requiring a particular machine or effecting a physical transformation.  The present claims merely recite a well-known practice being performed on existing computer devices.  
Applicant argued that the amended claims recite a specific way of achieving “capture of paper check and process of check payment to third party”.  Applicant further argued the amended claims recite a new process and a user interface.  Examiner disagrees and points out that providing a user interface to payer to scan a paper check and input a payee’s identity information was known prior to the present invention.  Examiner cites Cole et al. (Pub. No.: US 2017/0091873) to address the amended limitations in the rejection under 35 U.S.C. 103.  As such, the present claims do not recite any improvement in computer/mobile technology, thus fails to integrate the abstract concept into a practical application.  
Furthermore, the present dependent claims do not recite limitation that indicate integration of the abstract idea into a practical application.  Claim 2, 13, and 19 merely specify the payee financial institution server is different form the payer financial institution server, and such arrangement is conventional.  Claim 3-4 and 20 recite building check image in ICL format and X9 format, and these formats are industry standard.  Claim 5, 11, and 17 recite verifying that the check image is a good scan, and such feature is a standard feature in most mobile banking apps.  Claim 6-7, 9-10, 12, 15-16, and 18 recite forwarding check image to Federal Reserve or directly to the payee financial institution server and sending reconciliation data to the payee financial institution server, such feature is just transmitting data over network, which is basic computer function according to MPEP 2106.5(d).  The present claims do not recite any improvement in computer/mobile technology.  The present claims do not recite any limitation that is indicative of integration into a practical application.  Therefore, the present claims are directed to an abstract idea.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	Similar to the analysis in Step 2A Prong Two, the present claims only recite generic computer components, which do not amount to significantly more than the abstract idea.  The recited additional elements include financial institution server, communication network, and a user device.  These components only perform well-understood, routine, and conventional computer functions, such as transmitting data over network and capturing image of paper check.  Remote Deposit Capturing or RDC is a standard practice in the banking industry.  The claimed functions are the same as those routinely used in RDC.  There is no improvement to the functioning of the computer.  The present claims merely recite a well-known practice being performed on existing computer devices.  Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clementi et al. (Pub. No.: US 2015/0262136), in view of Belchee (Pub. No.: US 2014/0279453) and Cole et al. (Pub. No.: US 2017/0091873).
As per claim 1, Clementi teaches an apparatus comprising:
a processor having programmed instructions stored in memory that when executed by the processor cause the processor to (see paragraph 0004, 0026-0028, and 0030):
receive, at a server via a vendor application on a mobile device having an image capture apparatus, a check image of a paper check from the image capture apparatus, wherein the paper check corresponds to a payer account (see paragraph 0020, “a user seeking to deposit a check may use a smart phone (source 20B) to scan or photograph an image file 25B depicting the check and send the image file to image processing modules 100 via a mobile banking application”; also see paragraph 0017, 0040, 0042-0043, the paper check corresponds to a payer account);
process, by the server, an image file based on the paper check image for presentment to the payer financial institution and payment deposit to a payee account of the payee financial institution, the payee account corresponding to the received name of the payee (see paragraph 0012-0015 and 0024, prior art allows for clearing a check drawn on a demand deposit account in a different country via electronic image of a cash letter; Clementi does not mention about ACH or automated clearing house at all, thus the prior art does not require the use of an ACH; Examiner also notes that DDA is just any bank account with money deposits that can be withdrawn on demand at any time, thus checking account is considered a DDA);
	provide notification, to the mobile device, of receipt of the paper check upon validation (see paragraph 0057, 0062, and Fig.4); and
transmit payment confirmation to the mobile device (see paragraph 0047, 0062 and Fig.4).
	Examiner notes, Clementi suggests extracting data from MICR of the financial instrument (see paragraph 0046), but does not explicitly teach validate, at the server, conformity of the paper check including checking MICR information on the check image and payer information for a payer account associated with a participating institution.
	Belchee teaches validate, at the server, conformity of the paper check image including checking magnetic ink character recognition (MICR) information on the check image and payer information for the payer account associated with a payer financial institution (see paragraph 0022 and 0043-0047, “extracting data corresponding to a MICR…determining whether the direct deposit account associated with the MICR line is held at the organization”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Clementi with teaching from Belchee to include validate, at the server, conformity of the paper check including checking MICR information on the check image and payer information for a payer account associated with a participating institution.  The modification would have been obvious, because it is merely applying a known technique (i.e. verifying data from MICR corresponds to legit account information held at financial institution) to a known apparatus (i.e. mobile device for remote deposit capture) ready to provide predictable result (i.e. enhance security).
	Examiner further notes, the claim has been amended to recite the check image is scanned by an application on a mobile device of a payer.  Now the claim recites provision, by a server of a payee financial institution to a mobile device of a payer, an application enabling communication between the server and the mobile device, wherein the application on the mobile device: present, on a display of the mobile device, a user interface comprising a scan widget configured to facilitate scanning of paper checks and a payee widget configured to receive names of payees, receives a check image of a paper check depicted on the scan widget from an image capture apparatus on the mobile device, the paper check corresponding to a payer account of the payer, and receives a name of a payee via the payee widget; receive, at the server of the payee financial institution from an application on a mobile device of a payer, the check image and the name of the payee, wherein the paper check corresponds to a payer account of the payer.

Cole teaches provision, by a server of a payee financial institution to a mobile device of a payer, an application enabling communication between the server and the mobile device (see paragraph 0052, the payer’s mobile device includes an online banking application which is used to interact with online banking system; also see paragraph 0063, to facilitate receipt of the electronic image file, system establishes a communication channel with the payer’s mobile device prior to receipt of the electronic image file, via an online banking application installed on payer’s mobile device; also see paragraph 0074, the system may establish a communication channel with the payer’s mobile device via the online banking application to prompt the payer to provide supplemental payee information; Examiner also argues that the claim language where the banking application is provisioned by the payee financial institution still reads on Cole when the payer and the payee have account in the same financial institution; paragraph 0025 also suggests that the online banking application may be able to access banking account at different financial institutions), wherein the application on the mobile device:

present on a display of the mobile device, a user interface comprising a scan widget configured to facilitate scanning of paper checks (see paragraph 0063, “via an online banking website and/or online banking application, which may present a graphical user interface (GUI) allowing the payor to transmit an electronic image file to the system”) and a payee widget configured to receive names of payees (see paragraph 0074, “the online banking website and/or online banking application may present a graphical user interface (GUI) that is configured to prompt the payor to provide supplemental payee identification information”),

receives a check image of a paper check depicted on the scan widget from an image capture apparatus on the mobile device, the paper check corresponding to a payer account of the payer (see paragraph 0058 and 0062-0063, “the payor may use the computing device…to capture an image of a physical check filled out by the payor and then transmit the image of the check to system 240, such as by using an online banking website and/or online banking application”), and

receives a name of a payee via the payee widget (see paragraph 0074-0075, “the system receives (e.g., via the graphical user interface) supplemental payee identification information…may be any information that can be used to identify the payee, such as payee’s name”); and

receive, at the server of the payee financial institution from the application on a mobile device of a payer, the check image and the name of the payee, wherein the paper check corresponds to a payer account of the payer (see paragraph 0062-0063 and 0074-0075).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Clementi and Belchee with teaching from Cole to include provision, by a server of a payee financial institution to a mobile device of a payer, an application enabling communication between the server and the mobile device, wherein the application on the mobile device: present, on a display of the mobile device, a user interface comprising a scan widget configured to facilitate scanning of paper checks and a payee widget configured to receive names of payees, receives a check image of a paper check depicted on the scan widget from an image capture apparatus on the mobile device, the paper check corresponding to a payer account of the payer, and receives a name of a payee via the payee widget; receive, at the server of the payee financial institution from an application on a mobile device of a payer, the check image and the name of the payee, wherein the paper check corresponds to a payer account of the payer.  The modification would have been obvious, because it is merely applying a known technique (i.e. allow payer to scan a check for payment and input the name of payee) to a known apparatus (i.e. mobile device for remote deposit capture) ready to provide predictable result (i.e. so that payor does not have to mail the check to payee and have the payee to scan the check; speed up fund transfer).
	As per claim 2, 13, and 19, Clementi teaches wherein the payee financial institution server is different from a payer financial institution server (see paragraph 0017).
 	As per claim 3 and 20, Clementi teaches wherein the processor is further programmed to build the image file containing the paper check image, wherein the image file is an image cash letter (ICL) formatted file (see paragraph 0012-0014, 0023, 0045, and 0058).
	As per claim 6, Clementi teaches wherein the programmed instructions that when executed further cause the apparatus to process the paper check image including forwarding presentment to a Federal Reserve or directly to the payee financial institution server (see paragraph 0015, 0018, 0024, and 0045).
 	As per claim 7 and 9, Clementi teaches wherein the programmed instructions that when executed further cause the apparatus to send reconciliation data to the payee financial institution server (see paragraph 0015, 0018, 0024, and 0045).
 	As per claim 8 and 14, Clementi teaches a computerized method comprising:
receiving, via a communication network from a vendor application on a customer device of a checking account holder, a paper check image having payment information written thereon and payer information captured by the vendor application (see paragraph 0020, “a user seeking to deposit a check may use a smart phone (source 20B) to scan or photograph an image file 25B depicting the check and send the image file to image processing modules 100 via a mobile banking application”; also see paragraph 0017, 0040, 0042-0043, the paper check corresponds to a payer account);
communicating, from the processor, the built image file to a payee financial institution server (see paragraph 0015, 0018, 0024, and 0045); and
	presenting an image filed based on the paper check image for payment to the payer financial institution and depositing payment to a payee account of the payee financial institution, the payee account corresponding to the received name of the payee (see paragraph 0012-0015 and 0024, prior art allows for clearing a check drawn on a demand deposit account in a different country via electronic image of a cash letter; Clementi does not mention about ACH or automated clearing house at all, thus the prior art does not require the use of an ACH; Examiner also notes that DDA is just any bank account with money deposits that can be withdrawn on demand at any time, thus checking account is considered a DDA);	
providing notification, to the mobile device, of receipt of the paper check image upon validation (see paragraph 0057, 0062, and Fig.4); and
providing, from the processor, payment confirmation to the mobile device (see paragraph 0047, 0062 and Fig. 4).
Examiner notes, Clementi suggests extracting data from MICR of the financial instrument (see paragraph 0046), but does not explicitly teach validate, at the server, conformity of the paper check including checking MICR information on the check image and payer information for a payer account associated with a participating institution.
	Belchee teaches validate conformity of the paper check image including checking magnetic ink character recognition (MICR) information on the check image and payer information for the payer account associated with a payer financial institution (see paragraph 0022 and 0043-0047, “extracting data corresponding to a MICR…determining whether the direct deposit account associated with the MICR line is held at the organization”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Clementi with teaching from Belchee to include validate conformity of the paper check image including checking magnetic ink character recognition (MICR) information on the check image and payer information for the payer account associated with a payer financial institution.  The modification would have been obvious, because it is merely applying a known technique (i.e. verifying data from MICR corresponds to legit account information held at financial institution) to a known apparatus (i.e. mobile device for remote deposit capture) ready to provide predictable result (i.e. enhance security).
Examiner further notes, the claim has been amended to recite the check image is scanned by an application on a mobile device of a payer.  Now the claim recites provision, by a server of a payee financial institution to a mobile device of a payer, an application enabling communication between the server and the mobile device, wherein the application on the mobile device: present, on a display of the mobile device, a user interface comprising a scan widget configured to facilitate scanning of paper checks and a payee widget configured to receive names of payees, receives a check image of a paper check depicted on the scan widget from an image capture apparatus on the mobile device, the paper check corresponding to a payer account of the payer, and receives a name of a payee via the payee widget; receive, at the server of the payee financial institution from an application on a mobile device of a payer, the check image and the name of the payee, wherein the paper check corresponds to a payer account of the payer.

Cole teaches provision, by a server of a payee financial institution to a mobile device of a payer, an application enabling communication between the server and the mobile device (see paragraph 0052, the payer’s mobile device includes an online banking application which is used to interact with online banking system; also see paragraph 0063, to facilitate receipt of the electronic image file, system establishes a communication channel with the payer’s mobile device prior to receipt of the electronic image file, via an online banking application installed on payer’s mobile device; also see paragraph 0074, the system may establish a communication channel with the payer’s mobile device via the online banking application to prompt the payer to provide supplemental payee information; Examiner also argues that the claim language where the banking application is provisioned by the payee financial institution still reads on Cole when the payer and the payee have account in the same financial institution; paragraph 0025 also suggests that the online banking application may be able to access banking account at different financial institutions), wherein the application on the mobile device:

present on a display of the mobile device, a user interface comprising a scan widget configured to facilitate scanning of paper checks (see paragraph 0063, “via an online banking website and/or online banking application, which may present a graphical user interface (GUI) allowing the payor to transmit an electronic image file to the system”) and a payee widget configured to receive names of payees (see paragraph 0074, “the online banking website and/or online banking application may present a graphical user interface (GUI) that is configured to prompt the payor to provide supplemental payee identification information”),

receives a check image of a paper check depicted on the scan widget from an image capture apparatus on the mobile device, the paper check corresponding to a payer account of the payer (see paragraph 0058 and 0062-0063, “the payor may use the computing device…to capture an image of a physical check filled out by the payor and then transmit the image of the check to system 240, such as by using an online banking website and/or online banking application”), and

receives a name of a payee via the payee widget (see paragraph 0074-0075, “the system receives (e.g., via the graphical user interface) supplemental payee identification information…may be any information that can be used to identify the payee, such as payee’s name”); and

receive, at the server of the payee financial institution from the application on a mobile device of a payer, the check image and the name of the payee, wherein the paper check corresponds to a payer account of the payer (see paragraph 0062-0063 and 0074-0075).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Clementi and Belchee with teaching from Cole to include provision, by a server of a payee financial institution to a mobile device of a payer, an application enabling communication between the server and the mobile device, wherein the application on the mobile device: present, on a display of the mobile device, a user interface comprising a scan widget configured to facilitate scanning of paper checks and a payee widget configured to receive names of payees, receives a check image of a paper check depicted on the scan widget from an image capture apparatus on the mobile device, the paper check corresponding to a payer account of the payer, and receives a name of a payee via the payee widget; receive, at the server of the payee financial institution from an application on a mobile device of a payer, the check image and the name of the payee, wherein the paper check corresponds to a payer account of the payer.  The modification would have been obvious, because it is merely applying a known technique (i.e. allow payer to scan a check for payment and input the name of payee) to a known apparatus (i.e. mobile device for remote deposit capture) ready to provide predictable result (i.e. so that payor does not have to mail the check to payee and have the payee to scan the check; speed up fund transfer).
As per claim 10 and 16, Clementi teaches wherein the reconciliation data includes deposited item detail (see paragraph 0017 and 0042).
 	As per claim 11 and 17, v Clementi teaches verifying the image file contains complete data necessary for processing (see paragraph 0037 and 0057).
 	As per claim 12 and 18, Clementi teaches wherein the paper check image is received by a payee financial institution computer server (see paragraph 0015, 0018, 0024, and 0045).
	As per claim 15, Clementi teaches sending reconciliation data to the payer smartphone/device using the application on that device (see paragraph 0037, 0047, 0062 and Fig. 4).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clementi et al. (Pub. No.: US 2015/0262136), in view of Belchee (Pub. No.: US 2014/0279453) and Cole et al. (Pub. No.: US 2017/0091873), and further in view of Edwards et al. (Pub. No.: US 2013/0212008).
	As per claim 4, Clementi does not teach wherein the processor is further programmed to build the image file containing the paper check image, wherein the image file is an end of day biller X9 format image file.
	Edwards teaches the processor is further programmed to build the image file containing the paper check image, wherein the image file is an end of day biller X9 format image file (see paragraph 0193).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Clementi with teaching from Edwards to include the processor is further programmed to build the image file containing the paper check image, wherein the image file is an end of day biller X9 format image file.  The modification would have been obvious, because it is merely applying a known technique (i.e. using x9 format) to a known method (i.e. mobile device for remote deposit capture) ready to provide predictable result (i.e. use existing image format).

 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clementi et al. (Pub. No.: US 2015/0262136), in view of Belchee (Pub. No.: US 2014/0279453) and Cole et al. (Pub. No.: US 2017/0091873), and further in view of Nepomniachtchi et al. (Pub. No.: US 2013/0028502).
As per claim 5, Clementi does not teach wherein the apparatus verifies that the paper check image is a good scan.
Nepomniachtchi teaches wherein the apparatus verifies that the paper check image is a good scan (see paragraph 0040-0041).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Clementi with teaching from Nepomniachtchi to include verifying that the paper check image is a good scan.  The modification would have been obvious, because it is merely applying a known technique (i.e. verifying image quality) to a known apparatus (i.e. mobile device for remote deposit capture) ready to provide predictable result (i.e. ensure image quality is sufficient for processing).

Response to Remarks
	In the response filed on 04/01/2021, all Independent claims are amended to recite the check image is scanned by an application on a mobile device of a payer. 
Rejection under 35 U.S.C. 103
In the Claims filed on 08/20/2021, Applicant amended independent claims 1, 8, and 14 by adding the following limitations:
“provision, by a server of a payee financial institution to a mobile device of a payer, an application enabling communication between the server and the mobile device, wherein the application on the mobile device:
present, on a display of the mobile device, a user interface comprising a scan widget configured to facilitate scanning of paper checks and a payee widget configured to receive names of payees,
receives a check image of a paper check depicted on the scan widget from an image capture apparatus on the mobile device, the paper check corresponding to a payer account of the payer, and
receives a name of a payee via the payee widget”.
	Examiner cites a new reference, Cole et al. (Pub. No.: US 2017/0091873), to address these amended limitations.

Rejection under 35 U.S.C. 101
Applicant argued that the amended claims recite a specific way of achieving “capture of paper check and process of check payment to third party”.  Applicant further argued the amended claims recite a new process and a user interface.  Examiner disagrees and points out that providing a user interface to payer to scan a paper check and input a payee’s identity information was known prior to the present invention.  Examiner cites Cole et al. (Pub. No.: US 2017/0091873) to address the amended limitations in the rejection under 35 U.S.C. 103.  As such, the present claims do not recite any improvement in computer/mobile technology, thus fails to integrate the abstract concept into a practical application.  Examiner maintains the ground of rejection under 35 U.S.C. 101.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SEPT-2021